 In the Matter ofDILLONVALE COOPERATIVE MININGCOMPANYandUNITED MINE WORKERS OF AMERICA, DIVISION No 3,DIsTRtcT No.6 (CIO)CaseNo R-3.949Decided July14, 1942Jurisdiction:coal mining industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition , election necessaryUnit Appropriate for CollectiveBargaining*all production and maintenanceworkers, excluding mine foremen, assistant mine foremen, fire bosses, bossesin charge of any class of labor inside or outside the mine, watchmen, coal in-spector,weigh boss, and members of the executive force, supervisory force,sales forces, clerical force, and technical force, agieement as toMr. George H O'Brien,for the Board.Mr P. R. NicholsonandMr. T W. Kzdd,of Dillonvale, Ohio, forthe Company.Mr Adolph Pacifico,of Bellaire, Ohio, for the UnionMr. Robert E. Tillman,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Mine Woikers of America, Di-vision No 3, District No 6, (CIO), herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Dillonvale Cooperative Mining Company,Dillonvale, Ohio, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due notice,before,Charles E. Persons, Trial ExaminerSaid hearing was heldat Dillonvale, Ohio, on June 18, 1942.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issuesThe Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmedUpon the entire record in the case, the Board makes the following42NLRB,No94432 DILLONVALE COOPERATIVE MINING COMPANYFINDINGS OF FACTITHE BUSINESSOF THE COMPANY433Dillonvale Cooperative Mining Company, an Ohio col poration main-taining its office in Dillonvale, Ohio, is engaged in the business ofmining,-and selling coal from a mine operated by it in Ohio.TheCompany, although empowered to operate upon a cooperative basis,has never so operatedDuring the year 1941, the Company minedand sold approximately 101,189 tons of coal, of which approximately10 percent was consigned to consumers located outside the State ofOhio, and approximately 25 percent was consigned to two interstaterailroads for consumption as railroad fuel.11THE ORGANIZATION INVOLVEDUnitedMineWorkers of Ameilca, Division No 3, District No 6(CIO), is,a laboi organization admitting to membership employeesof the CompanyIIITHE QUESTION CONCLR\ING REPRESENTATIONDuring the month of Februaiy 1942, the Union on several occasionsinformed the Company that it claimed to represent a majority of theCompany's employees, and requested the Company to negotiate a col-lective bargaining contract with itThe Company refused to negoti-ate, largely on the ground that since its existence it had been operatingat a loss and therefore could not afford to pay union wagesA statement of a Field Examiner introduced in evidence at thehearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section (6) and (7) of the National LaborRelations ActIV THE AI'1'IROPIRI'ATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance workers, excluding mine foremen, assist-ant mine foremen, the bosses, bosses in charge of any class of laborinside oi outside the mine, watchmen, coal inspector, weigh boss,and members of the executive force, supervisory force, sales forces,'The Field Examineistated that the Unionhad submitted 83 authori'ation cards to him,allbearingapparentlygenuine original signatures,that 72 ofthe cards were dated inJanuary 1942,while 11 were undated,and that56 of the cards bore signatureswhich werethe names of persons whose names appearedon the Company's pay roll for Much15, 1942,vi h,ch listed the namesof 114 employees in the unithereinafter found appropriate472814-42-i 01 42--28 434DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical force, and technical force, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation` whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth thereinDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dillonvale Cooper-ative Mining Company, Dillonvale, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Eighth Region, actingin this mattei as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork-during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortempoi arily laid off, but excluding those employees who have sincequit or been discharged for cause, to deteimine whether or not theydesire to be represented by United Mine Workers of America, DivisionNo 3, District No. 6 (CIO), for the purposes of collective bargainingMR GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.